DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3, 16, 19-23, and 27-30 are allowed (renumbered as claims 1-13).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to an input apparatus comprising a display unit; a touch panel; a load detection unit; a vibration unit; a control unit, wherein the control unit starts vibrating the touch panel at a predetermined constant vibration frequency and a predetermined constant vibration amplitude that produce a squeeze film effect on the pressing object regardless of a position of the pressing object within the input object in response to the pressure load satisfying the first predetermined criterion during application of the pressure input, and stops vibrating the touch panel after vibrating the touch panel at the predetermined constant vibration frequency and the predetermined constant vibration amplitude for a predetermined vibration time, so as to provide a feeling of pressing a button to an operator of the pressing object. The closest prior arts, Colgate et al. (Pub # US 2007/0236450 A1), Satoh et al. (Pub # US 2006/0050059 A1), and Prest et al. (Pub # US 2008/0088600 A1). Colgate et al. disclose a haptic device provides indirect haptic feedback and virtual texture sensations to a user by modulation of friction of a touch surface of the device in response to one or more sensed parameters and/or time, wherein the sensed parameters include position of the user's finger, derivatives of sensed finger position such as velocity and/or acceleration, sensed finger pressure, and/or sensed direction of motion of the finger.  Satoh et al. disclose an input apparatus that causes the user to feel a force sense as a feedback from an operation surface that he or she has pressed.  When the input apparatus is in the standby state for the user to press the operation surface, a drive voltage is not supplied to a piezoelectric actuator; when the operation surface is pressed, the drive voltage is gradually increased until the piezoelectric actuator is curved and the operation surface is gradually raised; after predetermined time period elapsed, the piezoelectric actuator is quickly curved in the reverse direction until the operation surface is deformed to the lowest position.  Prest et al. disclose a method and apparatus for implementing multiple push buttons in a user device comprises: detecting a location of a user input using one or more touch sensors, detecting a force of the user input using a switch, and generating a signal for representing one of the push buttons being pressed according to with the location and force of the user input. The references either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACK K WANG/Primary Examiner, Art Unit 2687